DALLAS, Circuit Judge.
After full consideration of tlie petition for an order authorizing the receiver to compound certain judgments obtained upon assessments on stock, and of the foregoing brief submitted in support of that petition, I am of opinion that the judgments referred to are not “bad or doubtful debts,” within the meaning of section 5234 of the Revised Statutes; and, therefore, without intima'ting any opinion with respect to the power or duty either of the comptroller or of the receiver in the premises, the said petition must be, and it is, dismissed.